Citation Nr: 1627871	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Among other things, service connection for hepatitis C, for minimal degenerative changes at the L5-S1 disc (claimed as a lower back problem), and for bilateral astigmatism and presbyopia (claimed as blurred vision in eyes) was denied therein.  The Veteran appealed each of these determinations.  He testified regarding this matter before the undersigned at a July 2011 hearing held at the aforementioned RO.  

In January 2012, the Board recharacterized the issues of this matter as service connection for hepatitis C, for a bilateral eye disorder, and for a lumbar spine disability.  Each then was remanded for additional development.  In April 2015, the Board denied service connection for hepatitis C.  This matter accordingly no longer encompasses that issue.  The Board also once again remanded the issues of service connection for a bilateral eye disorder and for a lumbar spine disability for additional development.  Review of the Veteran's claims file at this time reveals that the Board can proceed to making its own determination regarding both of these remaining issues.  


FINDINGS OF FACT

1.  None of the Veteran's current bilateral eye disorders for which service connection can be granted are related to his service.

2.  The Veteran's current lumbar spine disability, diagnosed as arthritis and the like, did not manifest within the first year following his separation from service and is not related to his service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 4.9 (2015).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.303, 3.304, 3.307, 3.309, 4.71a Diagnostic Codes 5003-5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A pre-decisional January 2009 letter set forth the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and the method as to how ratings and effective dates are assigned for disabilities found to be service-connected.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has obtained the Veteran's service treatment records.  His representative argues in a March 2015 Brief that they are incomplete because, though crabs are mentioned, treatment for them is not.  Two entries dated in July 1974 reference the Veteran's complaint of crabs, but there is no corresponding diagnosis of crabs.  Absent a diagnosis, it is not surprising that treatment is not noted.  The Veteran argues that his service treatment records should include back X-rays.  A request in this regard was made, pursuant to the Board's January 2012 remand, but none were located.  The Board notes that the Veteran's service treatment records appear complete.  They indeed contain documents concerning his entrance into service, treatment for various maladies throughout his service, dental treatment, vaccinations, and his separation from service.  

The Veteran's VA treatment records, Social Security Administration (SSA) records, and identified private treatment records also are available.  VA obtained many in compliance with the Board's January 2012 and April 2015 remands, but the Veteran also submitted some.  Per the January 2012 remand, he underwent VA medical examinations complete with opinions in March 2012 (with addendums for the eyes).  The Board found in its April 2015 remand that they were inadequate.  So, new examinations complete with opinions were directed.  They occurred in July 2015 and August 2015.  Both examiners reviewed the claims file, performed a relevant assessment, and rendered opinions.  The decisions made herein are fully informed due to these actions, and no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

Significantly, neither the Veteran nor his representative has identified any necessary assistance development that as of yet has not been completed.  No such uncompleted necessary assistance development otherwise is apparent.  VA's duties to notify as well as to assist, in sum, have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified service connection for bilateral eye and lumbar spine disabilities as issues on appeal at the beginning of the July 2011 hearing.  Next, the undersigned and the Veteran's representative questioned him about his eyes and low back during and after service.  The undersigned further stated that service connection claims involve "relating a current diagnosed disability to service."  Submission of outstanding evidence was not suggested by the undersigned.  However, the Veteran was questioned on where he has been treated.  It is reiterated that various records and treatment records have been obtained pursuant to the Board's remands.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a relationship between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim for his eyes and low back in December 2008.  (This was an informal claim, followed up by a formal claim in January 2009.)  VA and private treatment records as well as SSA records, to include those dated around the time of this claim and subsequent thereto, reflect numerous diagnoses.  For the eyes, they include refractive error with hyperopic presbyope, refractive error with presbyopia, astigmatism, hypertensive retinopathy, cataracts, arcus, dry eye syndrome, and left eye posterior vitreous detachment (PVD).  For the low back, they include low back pain, myofascial pain syndrome, lumbago with left lower extremity neuropathy, left sciatica, lumbar radiculopathy, lumbar spondylosis, lumbar facet syndrome, herniated nucleus pulposus, intervertebral disc syndrome (IVDS), degenerative disease, and arthritis.  
Pain alone, without an identifiable underlying condition, does not constitute a disability.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, however, the Veteran's low back pain diagnoses stem from his underlying diagnoses of IVDS, degenerative disease, degenerative changes, and arthritis identified via X-rays and magnetic resonance imaging.  It is reiterated that the Board found both the March 2012 VA medical examinations for the eyes as well as the March 2012 VA medical examination for the low back inadequate in its April 2015 remand.  Diagnoses made in them therefore need not be discussed.  The August 2015 examination for the low back confirmed the Veteran's diagnosis of IVDS.  Similarly, July 2015 examination for the eyes confirmed his present diagnosis of cataracts and his diagnosis of hypertension with retinopathy during the early part of the aforementioned applicable period.  

The examination also confirmed the Veteran's diagnosis of corneal arcus, made in 2006.  Whether or not this is near enough to the time he filed the instant claim to qualify as being made during the applicable period is debatable.  The benefit of the doubt is afforded to him in this regard.  As such, the Board finds that there is a current diagnosis of corneal arcus.  The examination confirmed the diagnosis of dry eye syndrome but noted that it was made in 2004.  The Board's January 2012 remand found to the contrary that it was made last in a February 2009 VA treatment record.  The Board thus finds that the examination is erroneous on this point.  This error is not consequential, as an opinion nevertheless was rendered (as if the diagnosis was current, like it is).  Finally, the examination did not include a diagnosis of left eye PVD.  It was more comprehensive and took place one month after the June 2015 VA treatment record containing this diagnosis.  This record is the only time it was made.  For these reasons, it is outweighed by the examination.

In sum, the Veteran has current bilateral eye disorders and a current lumbar spine disability.  Service connection cannot be granted for refractive error of the eye (which includes presbyopia and astigmatism).  38 C.F.R. §§ 3.303(c), 4.9.  No eye disorders qualify as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Arthritis, another term for degenerative disease, is a chronic disease.  Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran served far longer than 90 days.  Indeed, he served for over a year.  All of his service was after December 31, 1946, and all was during the period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Yet, there is no indication that he had arthritis at all, much less to a compensable degree, between December 1974 when he separated from service and December 1975 one year later.  X-rays are required to confirm most types of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  There are none dated during the aforementioned period.  Indeed, there are no treatment records or records whatsoever dated during it.

Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects identified at a medical examination.  38 C.F.R. § 3.304(b).  Service treatment records document that the Veteran denied eye trouble, recurrent back pain, arthritis, rheumatism, or bursitis, as well as bone, joint, or other deformity at his September 1973 entrance examination report of medical history.  His eyes and spine were normal upon clinical evaluation.  His visual acuity further was 20/20 bilaterally.  While the Veteran later reported low back pain beginning prior to his entrance into service, the Board found in its January 2012 remand that these reports were outweighed by the evidence to the contrary which includes the entrance examination.  The presumption of soundness therefore applies to the Veteran's eyes as well as his low back.

The relevant inquiry thus is whether or not the Veteran incurred an injury or disease (not aggravated a pre-existing injury or disease) during service.  He does not report incurring an eye or low back disease during service.  Service treatment records reveal that he did not complain of any eye symptoms.  He complained of low back pain on several occasions, to include once in January 1974 and twice each in September 1974 and October 1974, but no low back disability was diagnosed.  There is no report of medical history, but his spine was normal upon clinical evaluation at his December 1974 separation examination.  Thus, neither an eye disease nor a low back disease was incurred during service, and arthritis and/or degenerative disease as a chronic disease was not manifested or noted in service.  

With respect to incurring an injury to his eyes and low back during service, the Veteran reports that he was exposed to toxic substances while working as a boatswain's mate and experienced eye symptoms, and that his low back was somehow damaged, as a result.  He is a lay person because there is no indication he has a medical background.  His reports are competent because they relate his personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors used to assess the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Clearly, he is interested in the outcome of this matter.  A grant of service connection indeed equates to potential monetary gain for him in the form of compensation benefits.  His reports were made in an effort to facilitate such a grant.  Yet, they are plausible.  There is no indication based on observance of his demeanor at the hearing that they are fabricated, and no indication of bad character or malingering.  Although service treatment records do not confirm his reports, they are not inconsistent with these reports.  They further are consistent with the July 2011 statement of W.J., a fellow sailor.  They are credible and competent.  The Board thus finds that the Veteran was exposed to toxic substances during service.

Although the Veteran was involved in motor vehicle accidents (MVAs) in 2000 and 2003, at least the latter of which resulted in a back injury, he believes his current bilateral eye disorder, current eye disorder affecting only his left eye, and current lumbar spine disability are related to this toxic substance exposure during service.  Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there is a nexus here falls outside the province of a lay person.  It rather is a medical question for several reasons.  They include the complexities of eyes and the low back, that injuries occurred both during and after service for the low back, the various possible etiologies for the currently diagnoses, and the number of years that have passed since the Veteran's service.  The Veteran, in sum, is not competent concerning nexus.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The only other evidence concerning nexus is medical evidence in the form of opinions rendered as part of VA medical examinations.  It again is reiterated that the opinion contained in a January 2013 addendum to the March 2012 examination for the eyes and in a March 2012 examination for the low back were found inadequate by the Board in its April 2015 remand.  Discussion of them accordingly is unnecessary.  It is notable, however, that both opinions were against service connection.  This is in agreement with the opinions rendered at the July 2015 and August 2015 examinations.  The July 2015 opinion indeed was that the Veteran's cataracts, dry eye syndrome, corneal arcus, and hypertensive retinopathy are less likely than not related to his service.  The August 2015 opinion indeed was that the Veteran's IVDS is less likely than not related to his service.

The qualifications and expertise of the individual rendering it, whether or not pertinent evidence was reviewed, the scope of the assessment, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty in it are factors used to assess medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The July 2015 opinion was rendered by an optometrist, a doctor specializing in the eyes.  The August 2015 opinion was rendered by a resident physician.  Each opinion was based on review of the claims file and an interview and assessment of the Veteran.  There is no indication that the scope of either assessment was insufficient.  Unequivocal language was used to express both opinions.  Finally, there is a rationale based on accurate factual premises to support both opinions.  

The rationale of the July 2015 opinion was that the Veteran's cataracts, dry eye syndrome, and corneal arcus are related to his age as opposed to his in-service exposure to toxic substances.  That his cataracts arose 34 years after service and are nuclear sclerotic as well as minimal in stature was noted-as was that development of mild dry eye for which minimal artificial tears are utilized at age 49, when the Veteran did, is not unusual for the general population.  Finally, it was noted that corneal arcus is typically due to aging though it can arise earlier in life secondary to systemic conditions.  No such conditions were referenced, but his diagnosis at age 51 was referenced.  His complaints of blurry vision additionally were attributed to his presbyopia, for which it is reiterated service connection cannot be granted.  
That the Veteran often has not complained of dry eye symptoms when his eyes were assessed, to include in 2004 when the initial diagnosis was made based on ocular signs then, was highlighted in the rationale.  As such, the conclusion drawn was that he has not experienced continuous dry eye symptoms since service.  The Board found, to the contrary, in its January 2012 remand that the Veteran was credible in reporting such symptoms.  Upon further consideration, the Board now changes this finding.  The Veteran's reports cannot be discounted merely because they are not supported by medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That there are no treatment records or other records documenting his symptoms under decades after service thus is not dispositive.  However, this lengthy gap in documentation does weigh against his claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also weighing against the claim is the December 2004 VA treatment record which shows the Veteran's initial diagnosis, as noted in the rationale, was not the result of his complaint of dry eye symptoms.  Though his eyes were assessed then because of his hypertension, the assessment encompassed conditions other than just hypertensive retinopathy.  His failure to complain of dry eye symptoms is telling, in other words.  This is inconsistent with the Veteran's reports of continuous symptoms since service.  These reports, in sum, are not credible.  It finally was noted in the rationale that there are no service treatment records concerning hypertensive retinopathy or any of the other diagnoses made and that no medical literature could be cited in support of any diagnosis being related to service-including to exposure to toxic substances during service.  For example, attempting to relate dry eye syndrome to this exposure 30 years prior was deemed dubious.

Regarding the August 2015 opinion, the rationale was that the Veteran's lumbar spine disability is related to his age as opposed to his exposure to toxic substances during service.  It was noted in this regard that lumbar disc herniations and degenerative disc disease affect a large proportion of the general population regardless of toxic substance exposure.  That lumbar disc herniations and degenerative disc disease are multifactorial also was noted.  Finally, it was noted that assuming the Veteran's disability is related to the aforementioned exposure, wear and tear during service, or even to his post-service MVA's is not possible.  There is nothing in the evidence as it stands that would allow for such an assumption or determination, in other words.  This includes service treatment records.  Although not mentioned in the rationale, the Board notes that they do not show a chronic condition.  It is reiterated that no diagnosis was made despite the Veteran complaining several times of back symptoms.  That his spine was normal at his separation examination also is reiterated.

In conclusion, service connection for some of the Veteran's bilateral eye disorder cannot be granted.  Service connection for the others cannot be presumed, and it has not been established for any either.  Service connection for a lumbar spine disability cannot be presumed and also has not been established.  The preponderance of the evidence indeed is against the Veteran's claim.  Evidence weighing against service connection, including the July and August 2015 VA medical examinations complete with opinions, is particularly persuasive.  Evidence weighing for service connection, including that from the Veteran, is less persuasive.  As the evidence against and the evidence for service connection is not in approximate balance, there is no benefit of the doubt to afford to him.  Service connection for a bilateral eye disorder and for a lumbar spine disability is denied.


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for a lumbar spine disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


